— Appeal from order, Supreme Court, Bronx County, entered August 6, 1970, denying plaintiffs-appellants’ motion to punish the defendant-respondent for contempt, shall be held in abeyance for a period of 90 days from the date of entry of the order entered herein. The court may not proceed to a determination of the appeal on the merits by reason of the death of the defendant-respondent prior to the submission of the appeal. Application is to be made at Special Term, Bronx County, for the substitution of an executor or administrator for the defendant-respondent. If a personal representative shall not have been appointed and substituted for the defendant-respondent within 90 days, the appeal will be dismissed. (Thompson v. Raymond Kramer, Inc., 23 A D 2d 746; Price v. Booth, 21 A D 2d 680; CPLR 1015, 1021.) Concur — Stevens, P. J., McGivern, Steuer, Tilzer and Eager, JJ.